Citation Nr: 0911239	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-29 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1984 to November 
1984, and from January 2003 to October 2003.  He also had 
service with the National Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the VA 
RO in San Juan, Puerto Rico.  During the course of his 
appeal, the Veteran was afforded a hearing before a Decision 
Review Officer in November 2006.  A transcript of that 
hearing has been associated with the claims file.  A 
supplemental statement of the case (SSOC) was issued in July 
2007, which continued and confirmed the previous denial.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he currently suffers from a low back 
disorder and a left ankle disorder as the result of injuries 
sustained during his active duty.  Specifically, he reports 
that in February 2003, he stepped in a hole and sustained an 
injury to his left ankle, and that in August 2003, he injured 
his back while descending from the cab of a truck.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  When no pre-existing condition is noted 
upon entry into service, the veteran is presumed to have been 
sound upon entry and the burden falls on the government to 
rebut the presumption of soundness.  The correct standard 
requires the VA show by clear and unmistakable evidence (1) 
the veteran's disability existed prior to service and (2) the 
pre-existing disability was not aggravated during service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 
U.S.C.A. § 1111.  

Notably, service treatment records dated in June 2001 are 
negative for evidence of any complaints, diagnoses, or 
treatment for a low back disorder.  However, service 
treatment records, dated from February 2003 to September 
2003, show diagnoses of and treatment for a low back disorder 
and a left ankle injury.  Specifically, a February 2003 
treatment record reflects treatment for a left ankle injury 
that occurred one week prior, and which showed normal 
examination results and revealed full range of motion and 
weight-bearing for the left ankle.  Additionally, in August 
2003, the Veteran reported that his back injury occurred 
while getting out of a vehicle, causing something to "pop" 
and "crack."  The Veteran was observed to have limited 
range of motion, and was assessed with low back pain.  On 
multiple occasions in September 2003, the Veteran received 
treatment for low back pain resulting from the August 2003 
injury, and X-ray studies revealed mild to moderate disc 
space narrowing at L4-L5 with osteophytes.  The Veteran was 
diagnosed with back pain secondary to degenerative disc 
disease, with no clear evidence of radiculopathy and with 
near resolution.  

Notably, VA treatment records, dated from April 2005 to March 
2007, show treatment for low back pain and for a left ankle 
disorder.  

In conjunction with this appeal, a VA joints examination, 
dated in May 2005, addressed both the back and left ankle 
disorders.  As to the left ankle disorder, during the May 
2005 VA examination the Veteran reported weakness, occasional 
swelling, locking, and lack of endurance in his left ankle 
for which he has been treated with pharmaceuticals and 
physical therapy, and that he is left foot dominant.  
Physical examination results include pain with dorsiflexion, 
and pain to the left ankle joint with repetitive use, but are 
negative for obvious abnormality.  Significantly, diagnostic 
testing and X-ray results of April 2005 indicated no evidence 
of fractures or dislocations, but mild hypertrophic changes 
noted along the anterior margin of the distal articular 
surface of the tibia, tip of the lateral malleolus and 
adjacent medial and lateral talar articular surfaces.  
Further, there was no evidence of fluid within the joint 
space, but there were small spur projects from the posterior 
margin of the calcaneous, as well as evidence of 
calcifications in the anterior aspect of the distal third of 
the left lower leg.  The examiner noted the impression showed 
degenerative changes in the left ankle and a small spur in 
the posterior margin of the calcaneal tuberosity, and 
diagnosed the Veteran with chronic left ankle pain.  

As to the back disorder, the Veteran reported flare-ups, and 
pain and stiffness on a daily basis, for which he has been 
treated with pharmaceuticals.  Physical examination results 
include findings of local tenderness upon palpation at the 
lumbosacral spine at L3-L4, but were otherwise generally 
unremarkable.  Significantly, an X-ray study taken in April 
2005 indicated mild hypertrophic changes noted along the 
margins of the lower thoracic and lumbosacral vertebral 
bodies and facet joints, mild narrowing of the L4-L5 disc 
space, small vertically oriented calcific density located in 
the region of the posterior longitudinal ligament or 
posterior annulus of the L4-L5 disc, and some straightening 
of the lumbar spine. The Veteran was assessed with mild 
hypertrophic changes with some narrowing of the L4-L5 disc 
space, with the possibility of mild posterior bulging discs 
from L2-L4, some straightening of the lumbar spine, and 
possible calcification in the region adjacent and posterior 
to the L4-L5 disc space, and was diagnosed with chronic low 
back pain.  

The May 2005 examiner opined that it was not at least as 
likely as not that these disabilities were related to 
service.  The examiner concluded that the Veteran's back pain 
was the result of heavy lifting performed while working as a 
construction worker prior to service.  He failed to comment 
on whether the Veteran's back disorder, which he believed 
pre-existed service, was aggravated during service, and did 
not provide any justification for his conclusions regarding 
either the back or the ankle.  

As noted above, service connection for a low back disorder 
was denied based on findings that the disorder was not 
incurred in or aggravated by service.  However, an Informal 
Hearing Presentation, dated in March 2005[sic], raises the 
plausible argument that if the Veteran's back disorder had 
pre-existed service, as the May 2005 VA examiner suggested, 
then the examiner failed to comment as to whether or not the 
disorder was made worse by the Veteran's service.  Further, 
no other medical evidence of record includes an opinion as to 
whether or not the Veteran's back disorder pre-existed 
service and/or was aggravated by his military service.  
Finally, the Veteran's representative argued that the May 
2005 VA examiner was a physician's assistant, and not an 
orthopedist, who failed to provide any reasoning or 
justification to support his conclusions, and who failed to 
adequately address the Veteran's service treatment records in 
his analysis.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).   

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  Here, given the documented evidence of in-service 
injuries to both the Veteran's back and his left ankle, the 
findings of current low back and left ankle disorders, and 
considering the VA examiner's assertion that the Veteran's 
back condition pre-existed service without addressing whether 
the disorder was aggravated by service, the Board finds that 
a VA examination with a medical opinion is warranted to 
properly adjudicate these claims.  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Upon remand, a corrective 
VCAA notice should be made.  

Accordingly, the case is REMANDED for the following action:

1. The AMC or RO should send the Veteran 
and his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information and 
evidence needed to establish a disability 
rating and an effective date for the 
disability on appeal, as outlined by the 
Court in Dingess/Hartman.  

2.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, as well as copies 
of all records of treatment, identified by 
the Veteran, from other medical providers 
not already of record.  If the AMC or RO 
is unable to obtain any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request that they submit the 
outstanding evidence.  

3.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA 
examination by an orthopedist to determine 
the nature and etiology of any current low 
back and left ankle disorders.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. 

An opinion should be provided as to 
whether a chronic low back or left ankle 
disability had its onset in or is 
otherwise related to the Veteran's period 
of militaty service.  In the alternative, 
the examiner should address the question 
as to whether a low back disorder clearly 
and unmistakably preexisted service and if 
so whether any increase in severity of 
such low back disorder during service was 
due to the condition's natural 
progression.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide detailed rationale, with 
specific references to the record, for any 
opinions provided.  

4.  The AMC/RO should readjudicate the 
claims for service connection for a low 
back disorder and for a left ankle 
disorder.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




